United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2885
                                     ___________

In re: Case Corporation,                  * Appeal from the United States
                                          * District Court for the Eastern
                    Petitioner.           * District of Arkansas.
                                          *
                                          *      [UNPUBLISHED]
                                     ___________

                              Submitted: November 18, 1999

                                   Filed: December 7, 1999
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Case Corporation, a cotton picker manufacturer, was sued by farmers whose
Case pickers were damaged by fire. Between May 1995 and March 1996, certain Case
employees designated as the "Cotton Picker Improvement Team" (CPIT) met to
conduct "an impartial review of cotton picker losses, including fires, to determine and
implement appropriate corrective and preventative measures." The CPIT meetings
were also attended by Case's outside counsel, who wrote a series of letters to Case's
corporate counsel detailing the information discussed at the meetings. When opposing
counsel requested that Case produce these letters, Case objected, claiming the letters
were protected from discovery by the attorney-client privilege and the work product
doctrine. After examining the letters in camera, the district court concluded the letters
were discoverable because the meetings were not held in anticipation of or in
preparation for litigation, the purpose of the meetings was not to obtain legal advice
from Case's outside counsel, and the letters reported unprivileged "factual matters and
observations and opinions of [Case's] employees." In ordering production of the letters,
the district court found "most telling" a passage in one of the letters in which Case's
outside counsel stated:

      During the course of this meeting, as has occurred in the past, the
      participants in this committee started to discuss how to defend lawsuits,
      and must be re-directed back to the primary purpose of the committee.
      This committee was formed to determine whether there is any consistency
      to cotton picker fires such that there can be any changes to the cotton
      picker either by way of engineering or warnings to reduce frequency of
      cotton picker fires. Since most of the participants in these meetings
      believe that the primary cause of cotton picker fires is inadequate
      maintenance and inadequate training of operators, they start with the idea
      of trying to prove that it is not a design or a warning problem. [One of
      Case's corporate attorneys] and I have previously discussed the approach
      and agreed that this group is to be involved in engineering questions
      rather than legal questions.

       Case now petitions this court for a writ of mandamus, seeking to prevent
production of the letters. Having carefully reviewed the documents in question, the
parties' arguments, and the district court's thorough order, we conclude the district court
did not abuse its discretion in ordering production of the letters, see In re Bieter Co.,
16 F.3d 929, 932-33 (8th Cir. 1994), and deny Case's petition for writ of mandamus,
see 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-